DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This office action is in response to applicant’s communication of 1/15/2019.  Currently claims 1-19 are pending and rejected below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Weng (US 2009/0038752 A1).
Weng discloses An inflatable balloon comprising: a balloon having a cylindrical section (as shown in center of figure 1) and a conical section (left and right sections of figure 1); at least one fiber 6/8) extending along or around the conical section; and a plurality of longitudinally extending reinforcing strips 22/26) in the conical section over the at least one fiber (see figure 1).
Concerning claim 2 and each reinforcing strip includes a plurality of fibers extending at an angle relative to the at least one fiber, and wherein each reinforcing strip is positioned a set circumferential distance away from a neighboring reinforcing strip (note multiple 6/8 plurlaity of fibers extending a set circumferential distance from a neighboring one).

Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 3-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weng (US 2009/0038752 A1) in view of Davies (US 2011/0172698).
Weng discloses the claimed invention except for the angle between the plurality of fibers of the reinforcement strip and at least one fiber is approximately 90 degrees.  Davies teaches that it is known to use for the angle between the plurality of fibers of the reinforcement strip and at least one fiber is approximately 90 degrees as set forth in figures 1-2 and 3a to provide a braided or knitted reinforcement structure to protect the integrity of the balloon underneath.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Weng with for the angle between the plurality of fibers of the reinforcement strip and at least one fiber is approximately 90 degrees as taught by Davies, since such a modification would provide the system with for the angle between the plurality of fibers of the reinforcement strip and at least one fiber is approximately 90 degrees for providing a braided or knitted reinforcement structure to protect the integrity of the balloon underneath.
Concerning claim 4 and the plurality of fibers of the reinforcing strip extend substantially parallel to a longitudinal axis of the balloon (note Weng and Davies both disclose fibers going substantially parallel to a longitudinal axis in orientation).
Concerning claim 5 and the at least one fiber is a circumferential fiber, and further comprising a plurality of longitudinal fibers extending at an angle to the at least one circumferential fiber, wherein the at least one circumferential fiber extends over the plurality of longitudinal fibers (it is examiners position that Davies shows circumferential fibers and that Weng teaches longitudinal reinforcement fibers 22b over the cone fibers 24).  

Concerning claim 7 and the plurality of longitudinal fibers extend substantially parallel to the longitudinal axis of the balloon (again Weng 22 fibers).
Concerning claim 8 and each of the reinforcing strips comprises a fiber tape (it is examiners position that the reinforcement strips 22 would be considered fiber tape in the broadest reasonable definition of the term based on the shape of them).
Concerning claim 9 and the reinforcing strips are arranged to radiate from an end of the balloon towards a central portion of the balloon (see Weng figure 1).
Concerning claim 10 and each reinforcing strip includes only a single layer in a radial direction (it appears that the reinforcement strip is a single layer as shown in figure 1-1A of Weng).
Concerning claim 11 and each reinforcing strip includes a tapered region (note it appears that fibers 22 taper as they go to the cone section and further into the tubular body as in figure 1).
Concerning claim 12 and the balloon includes a cylindrical end section, the conical section located between the cylindrical end section and the cylindrical section (see Weng figure 1).
Concerning claim 13 and the reinforcing strips overlap within the cylindrical end section (note Weng figure 1 and the overlapping across the cylindrical section and end section).
Concerning claim 14 and the plurality of reinforcing strips are connected together within the cylindrical end section (further note in Weng the strips are connected together within the end section as in figure 1 near 26).
Concerning claim 15 and the reinforcing strips extend part way into the cylindrical section and end within the cylindrical section (it is examiner’s position that a PHOSITA would know the obvious modification to end the strips within the cylindrical section since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184 (CCPA 1963). In this instance having the 
	Concerning claim 16 and a balloon having a cylindrical section and a conical section; at least one fiber on the conical section; and at least one reinforcing strip in the conical section extending longitudinally over the at least one fiber, the reinforcing strip extending only along the conical section of the balloon (again see previously identified elements in the rejection above and the rejection of claim 15 above. Examiner is of the position that a PHOSITA would know to extend the reinforcement strip along the entirety of the balloon, only into the conical section, or into the cylindrical section).
Concerning claim 17 and the at least one fiber is a circumferential fiber, and further comprising a plurality of longitudinal fibers extending at an angle to the at least one circumferential fiber, wherein the at least one circumferential fiber extends over the plurality of longitudinal fibers (concerning the circumferential fiber over the longitudinal fibers see Davies figure 1 and 2).
Concerning claim 18 and a balloon having a cylindrical section and a conical section; at least one fiber on the conical section; and at least one reinforcing strip extending longitudinally over the at least one fiber, the at least one reinforcing strip extending along the conical section and ending within the cylindrical section of the balloon (again see previously identified elements in the rejection above and the rejection of claim 15 above. Examiner is of the position that a PHOSITA would know to extend the reinforcement strip along the entirety of the balloon, only into the conical section, or into the cylindrical section).
Concerning claim 19 and the at least one fiber is a circumferential fiber, and further comprising a plurality of longitudinal fibers extending at an angle to the at least one circumferential fiber, wherein the at least one circumferential fiber extends over the plurality of longitudinal fibers (concerning the circumferential fiber over the longitudinal fibers see Davies figure 1 and 2).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180.  The examiner can normally be reached on M-F 9-5 EST (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.